Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claims independent claims 1, 16, 25 and 39:

    PNG
    media_image1.png
    196
    809
    media_image1.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that Zhang teaches switching between different communications modes and is silent with respect to “any backhaul models”. As already stated in the previously mailed office action (dated 8/6/2021) in pages 3 and 4, TR-301 already teaches communicating via a particular backhaul model. TR-301 doesn’t teach that the apparatus comprises the functionality to change or switch to a particular communication mode, related to a particular backhaul model based on vendor requirements, based on a received/parsed message. This insufficiency is taught by Zhang wherein based on a received message, the ONT/apparatus communicates with the OLT using a target communication mode. Thus the combination of TR-301 in view of Zhang, teaches the limitations of the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Based on this, the rejection taught by TR-301 in view of Zhang is maintained as posted in the office action below. 
Allowable Subject Matter
Claims 4, 6 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similarly, claims 16 and 39 would also be allowable if the subject matter of claims 4/6 or 28 are incorporated in its entirety along with language from any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 16, 17, 25-26, 29 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over TR-301 (TR-301: Architecture and Requirements for Fiber to the Distribution Point) hereon after TR-301 in view of Zhang (US 2018/0198528).
Regarding claim 1, TR-301 teaches an apparatus, comprising: at least one processor an at least one memory comprising computer program code, the at least one memory and computer program code being configured with the at least one processor, to cause the apparatus/DPU function wherein: an OLT communicates with an apparatus/distribution point unit (DPU) of an optical network (Page 25, bullet 4, the OLT is coupled to the DPU), wherein the DPU comprises multiple backhaul models (Page 26, paragraph 1, line 3, a DPU with a GPON backhaul could be realized as a single device that may be configured to operate in both model 1 and model 2 deployments), that can be configured to communicate via a particular backhaul model (Page 26, paragraph 1, line 1-3, a single DPU which is then configured according to the deployment model…) and communicating via the configured model (Page 26, paragraph 1, lines 7-8, This would allow a single device to be used for both backhaul types and for the migration between backhaul types after initial installation), wherein TR-301 teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3).
Although TR-301 teaches that the DPU can be configured to communicate in a communication mode related to a particular backhaul model based on vendor requirements, TR-301 doesn’t explicitly show that the DPU receives a message comprising identification of a target communication mode from an OLT, wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode; parsing the received identification of the mode and communicating with the OLT using the target communication mode.
Zhang teaches receiving a message comprising identification of a target communication mode from an OLT (Fig. 10, step 302 to step 304; paragraph [0063] – paragraph [0065]) wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode (paragraph [0062], the message indicates that the current communication mode of the device is switched to the target communication mode); parsing the received identification of the mode (paragraph [0065], the ONT identifies the target operation mode to be used…) and communicating with the OLT using the target communication mode (Fig. 10, communicate using the particular type of target communication mode at steps 403 or 504). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the OLT and the DPU as taught by TR-301 and incorporate the method taught by Zhang as this would allow flexible operation in both the first model or the second model and the change from one model to the other can occur through a standard OMCI message according to a local network requirement (Zhang: paragraph [0093]).
Regarding claim 2, TR-301 in view of Zhang teaches the method according to claim 1, wherein TR-301 already teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3) and Zhang teaches further comprising obtaining configuration information associated with the target backhaul model (paragraph [0065], the ONT identifies the target operation mode to be used according to current system operation parameters and OMCI protocol data distributed by the OLT); configuring the target backhaul model based on the configuration information (Fig. 10, steps 401-403 or 501-503); and performing communication using the configured target backhaul model (Fig. 10, at step 403 or 503, the communication is performed using the target model).  
Regarding claim 5, TR-301 in view of Zhang teaches the method according to claim 2, wherein TR-301 already teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3) and Zhang teaches further comprising: receiving, from the OLT, the configuration information configured by the OLT and associated with the target backhaul model (paragraph [0065], the ONT identifies the target operation mode to be used according to current system operation parameters and OMCI protocol data distributed by the OLT); configuring the target backhaul model based on the configuration information (Fig. 10, steps 401-403 or 501-503); and communicating with the OLT using the configured target backhaul model (Fig. 10, at step 403 or 503, the communication is performed using the target model).    
Regarding claim 16, TR-301 teaches an apparatus, comprising: at least one processor an at least one memory comprising computer program code, the at least one memory and computer program code being configured with the at least one processor, to cause the apparatus/OLT function wherein: the OLT/apparatus communicates with a distribution point unit (DPU) of an optical network (Page 25, bullet 4, the OLT is coupled to the DPU), wherein the DPU comprises multiple backhaul models (Page 26, paragraph 1, line 3, a DPU with a GPON backhaul could be realized as a single device that may be configured to operate in both model 1 and model 2 deployments), that can be configured to communicate via a particular backhaul model (Page 26, paragraph 1, line 1-3, a single DPU which is then configured according to the deployment model…) and communicating via the configured model (Page 26, paragraph 1, lines 7-8, This would allow a single device to be used for both backhaul types and for the migration between backhaul types after initial installation) wherein TR-301 teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3).
Although TR-301 teaches that the DPU can be configured to communicate in a communication mode related to a particular backhaul model based on vendor requirements, TR-301 doesn’t explicitly show that the OLT selects a target mode from a plurality of communication modes and transmits to the DPU a message comprising identification of a target communication mode such that the DPU communicates with the OLT using the target communication mode, wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode.
Zhang teaches the OLT selects a target mode from a plurality of modes (Fig. 10, step 301 and paragraph [0062]) and transmits a message comprising identification of a target communication mode (Fig. 10, step 302 to step 304; paragraph [0063] – paragraph [0065], the ONT identifies the target operation mode to be used…) and communicating using the target communication mode (Fig. 10, communicate using the particular type of target communication mode at steps 403 or 504), wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode (paragraph [0062], the message indicates that the current communication mode of the device is switched to the target communication mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the OLT and the DPU as taught by TR-301 and incorporate the method taught by Zhang as this would allow flexible operation in both the first model or the second model and the change from one model to the other can occur through a standard OMCI message according to a local network requirement (Zhang: paragraph [0093]).
Regarding claim 17, TR-301 in view of Zhang teaches the method according to claim 16, wherein TR-301 already teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3) and Zhang teaches transmitting to the DPU, configuration information configured by the OLT and associated with the target model (paragraph [0065], the ONT identifies the target operation mode to be used according to current system operation parameters and OMCI protocol data distributed by the OLT).  
Regarding claim 25, TR-301 teaches a method, comprising: an OLT communicating with a distribution point unit (DPU) of an optical network (Page 25, bullet 4, the OLT is coupled to the DPU), wherein the DPU comprises multiple backhaul models (Page 26, paragraph 1, line 3, a DPU with a GPON backhaul could be realized as a single device that may be configured to operate in both model 1 and model 2 deployments), that can be configured to communicate via a particular backhaul model (Page 26, paragraph 1, line 1-3, a single DPU which is then configured according to the deployment model…) and communicating via the configured model (Page 26, paragraph 1, lines 7-8, This would allow a single device to be used for both backhaul types and for the migration between backhaul types after initial installation), wherein TR-301 teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3).
Although TR-301 teaches that the DPU can be configured to communicate in a communication mode related to a particular backhaul model based on vendor requirements, TR-301 doesn’t explicitly show that the DPU receives a message comprising identification of a target communication mode from an OLT, wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode; parsing the received identification of the mode and communicating with the OLT using the target communication mode.
Zhang teaches receiving a message comprising identification of a target communication mode from an OLT (Fig. 10, step 302 to step 304; paragraph [0063] – paragraph [0065]), wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode (paragraph [0062], the message indicates that the current communication mode of the device is switched to the target communication mode); parsing the received identification of the mode (paragraph [0065], the ONT identifies the target operation mode to be used…) and communicating with the OLT using the target communication mode (Fig. 10, communicate using the particular type of target communication mode at steps 403 or 504). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the OLT and the DPU as taught by TR-301 and incorporate the method taught by Zhang as this would allow flexible operation in both the first model or the second model and the change from one model to the other can occur through a standard OMCI message according to a local network requirement (Zhang: paragraph [0093]).
Regarding claim 26, TR-301 in view of Zhang teaches the method according to claim 25, wherein TR-301 already teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3) and Zhang teaches further comprising obtaining configuration information associated with the target backhaul model (paragraph [0065], the ONT identifies the target operation mode to be used according to current system operation parameters and OMCI protocol data distributed by the OLT); configuring the target backhaul model based on the configuration information (Fig. 10, steps 401-403 or 501-503); and performing communication using the configured target backhaul model (Fig. 10, at step 403 or 503, the communication is performed using the target model).  
Regarding claim 29, TR-301 in view of Zhang teaches the method according to claim 26, wherein TR-301 already teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3) and Zhang teaches further comprising: receiving, from the OLT, the configuration information configured by the OLT and associated with the target backhaul model (paragraph [0065], the ONT identifies the target operation mode to be used according to current system operation parameters and OMCI protocol data distributed by the OLT); configuring the target backhaul model based on the configuration information (Fig. 10, steps 401-403 or 501-503); and communicating with the OLT using the configured target backhaul model (Fig. 10, at step 403 or 503, the communication is performed using the target model).    
Regarding claim 39, TR-301 teaches a method, comprising: an OLT communicating with a distribution point unit (DPU) of an optical network (Page 25, bullet 4, the OLT is coupled to the DPU), wherein the DPU comprises multiple backhaul models (Page 26, paragraph 1, line 3, a DPU with a GPON backhaul could be realized as a single device that may be configured to operate in both model 1 and model 2 deployments), that can be configured to communicate via a particular backhaul model (Page 26, paragraph 1, line 1-3, a single DPU which is then configured according to the deployment model…) and communicating via the configured model (Page 26, paragraph 1, lines 7-8, This would allow a single device to be used for both backhaul types and for the migration between backhaul types after initial installation), wherein TR-301 teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3).
Although TR-301 teaches that the DPU can be configured to communicate in a communication mode related to a particular backhaul model based on vendor requirements, TR-301 doesn’t explicitly show that the OLT selects a target mode from a plurality of modes and transmits to the DPU a message comprising identification of a target communication mode such that the OLT communicates using the target communication mode, wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode.
Zhang teaches the OLT selects a target mode from a plurality of modes (Fig. 10, step 301 and paragraph [0062]) and transmits a message comprising identification of a target communication mode (Fig. 10, step 302 to step 304; paragraph [0063] – paragraph [0065], the ONT identifies the target operation mode to be used…) and communicating with the OLT using the target communication mode (Fig. 10, communicate using the particular type of target communication mode at steps 403 or 504), wherein the message indicates that a current communication mode of the apparatus is to be switched to the target communication mode (paragraph [0062], the message indicates that the current communication mode of the device is switched to the target communication mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the OLT and the DPU as taught by TR-301 and incorporate the method taught by Zhang as this would allow flexible operation in both the first model or the second model and the change from one model to the other can occur through a standard OMCI message according to a local network requirement (Zhang: paragraph [0093]).
Regarding claim 40, TR-301 in view of Zhang teaches the method according to claim 39, wherein TR-301 already teaches that the DPU can be configured according to the deployment model (Page 26, paragraph 1, line 3) and Zhang teaches transmitting to the DPU configuration information configured by the OLT and associated with the target model (paragraph [0065], the ONT identifies the target operation mode to be used according to current system operation parameters and OMCI protocol data distributed by the OLT).  
Claims 9, 10, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over TR-301 (TR-301: Architecture and Requirements for Fiber to the Distribution Point) hereon after TR-301 in view of Zhang (US 2018/0198528) in further view of Kuipers (US 2020/0244309).
Regarding claim 9, TR-301 in view of Zhang teaches the method according to claim 8, wherein Zhang teaches communicating with the OLT using the target backhaul model by: -4-switching the current backhaul model to the target backhaul model; and communicating with the OLT using the target backhaul model (Fig. 10, step 305 and 403 or 503).  
TR-301 in view of Zhang doesn’t teach storing configuration information associated with the current backhaul model.
Kuipers teaches storing configuration information associated with the current configuration (paragraph [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by TR-301 in view of Zhang and incorporate storing configuration information related to a current configuration as taught by Kuipers in order to efficiently improve the coexistence of different services (Kuipers: paragraph [0013]).  
Regarding claim 10, TR-301 in view of Zhang in further view of Kuipers teaches the method according to claim 9, wherein Kuipers teaches the storing the configuration information associated with the current backhaul model comprises: determining whether the message comprises a storage indication indicating that the configuration information associated with the current backhaul model is to be stored; and in response to the message comprising the storage indication, storing the configuration information associated with the current backhaul model (paragraph [0097], for the storing step 311 to take place, it has to be already determined that a storage indication to store a current configuration already exists).      
Regarding claim 33, TR-301 in view of Zhang teaches the method according to claim 25, wherein Zhang teaches communicating with the OLT using the target backhaul model by: -4-switching the current backhaul model to the target backhaul model; and communicating with the OLT using the target backhaul model (Fig. 10, step 305 and 403 or 503).  
TR-301 in view of Zhang doesn’t teach storing configuration information associated with the current backhaul model.
Kuipers teaches storing configuration information associated with the current configuration (paragraph [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by TR-301 in view of Zhang and incorporate storing configuration information related to a current configuration as taught by Kuipers in order to efficiently improve the coexistence of different services (Kuipers: paragraph [0013]). 
Regarding claim 34, TR-301 in view of Zhang in further view of Kuipers teaches the method according to claim 33, wherein Kuipers teaches the storing the configuration information associated with the current backhaul model comprises: determining whether the message comprises a storage indication indicating that the configuration information associated with the current backhaul model is to be stored; and in response to the message comprising the storage indication, storing the configuration information associated with the current backhaul model (paragraph [0097], for the storing step 311 to take place, it has to be already determined that a storage indication to store a current configuration already exists).    
Claims 11 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over TR-301 (TR-301: Architecture and Requirements for Fiber to the Distribution Point) hereon after TR-301 in view of Zhang (US 2018/0198528) in further view of Kuipers (US 2020/0244309) in further view of Shaffer (US 2011/0262129).
Regarding claim 11, TR-301 in view of Zhang in further view of Kuipers teaches the method according to claim 34.
TR-301 in view of Zhang teaches using OMCI messaging (paragraph [0057], line 1). TR-301 in view of Zhang in further view of Kuipers doesn’t teach wherein the storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by TR-301 in view of Zhang in further view of Kuipers and incorporate the OMCI storage indication taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).
Regarding claim 35, TR-301 in view of Zhang in further view of Kuipers teaches the method according to claim 34.
TR-301 in view of Zhang teaches using OMCI messaging (paragraph [0057], line 1). TR-301 in view of Zhang in further view of Kuipers doesn’t teach wherein the storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by TR-301 in view of Zhang in further view of Kuipers and incorporate the OMCI storage indication taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).
Claims 21 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over TR-301 (TR-301: Architecture and Requirements for Fiber to the Distribution Point) hereon after TR-301 in view of Zhang (US 2018/0198528)in further view of Shaffer (US 2011/0262129).
Regarding claim 21, TR-301 in view of Zhang teaches the method according to claim 16.
TR-301 in view of Zhang teaches using OMCI messaging (paragraph [0057], line 1). TR-301 in view of Zhang doesn’t teach wherein a storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by TR-301 in view of Zhang and incorporate the OMCI storage indication taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).
Regarding claim 44, TR-301 in view of Zhang teaches the method according to claim 34.
TR-301 in view of Zhang teaches using OMCI messaging (paragraph [0057], line 1). TR-301 in view of Zhang doesn’t teach wherein a storage indication is represented by one byte in the OMCI ME.  
Shaffer teaches an optical network unit management control interface protocol management entity (OMCI ME) (paragraph [0051]), and wherein the storage indication is represented by one byte in the OMCI ME (paragraph [0052], lines 4-5, a set action for writing an OMCI ME attribute value…; Table 4 shows that a byte can be used to report the status of an authentication attribute).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by TR-301 in view of Zhang and incorporate the OMCI storage indication taught by Shaffer in order to communication management information between the OLT and the ONU (Shaffer: paragraph [0051], lines 1-3).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        



/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637